                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

S.S., AS PARENT AND NEXT FRIEND
OF L.S., A MINOR,

                    Plaintiff,
                                                    Case No. 18-2491-CM
v.

ANTHONY DAVID NAPOLITANO, et al.,

                    Defendants.

                                        ORDER

      The adult plaintiff in this action filed the complaint under the pseudonym S.S.,

asserting claims on behalf of his minor daughter, identified as L.S., against Anthony

David Napolitano, Megan Napolitano Robe, and Marc Robe. On January 7, 2019, the

court ordered S.S. to show cause why his full name should not be fully disclosed as

contemplated by the Federal Rules of Civil Procedure (ECF No. 16). S.S. has responded

(ECF No. 17), and the court finds he has demonstrated exceptional circumstances in

which the need for his anonymity outweighs the public interest.

      I.     Factual Background

      The following facts come from plaintiff’s complaint (ECF No. 1). Plaintiff alleges

L.S. was sexually assaulted by a family member, defendant Anthony David Napolitano,

while under the authority, supervision, and control of other family members, defendants

Megan Napolitano Robe and Marc Robe, in Clearwater, Kansas. As a result of the sexual

                                           1
assault, L.S. has suffered severe emotional distress including “mental anguish, shame,

anxiety, fear, depression, humiliation, paranoia, acute post-traumatic stress disorder,

disassociative episodes, [and] suicidal thoughts.”1 The complaint asserts the following

claims: negligent supervision of a child, negligence, negligent infliction of emotional

distress, assault, battery, false imprisonment, and outrage.

       II.    Legal Standards for Proceeding under a Pseudonym

       As discussed in the court’s show-cause order, proceeding anonymously is not

contemplated by the Federal Rules of Civil Procedure.2 Rather, Rule 10(a) requires that

the title of a complaint “name all the parties,” and Rule 17(a) prescribes that “[a]n action

must be prosecuted in the name of the real party in interest.”3 These rules recognize the

“substantial benefit to maintaining open court proceedings” in which the public knows




       1
         ECF No. 1 at 8.
       2
         See ECF No. 16 at 1; see also Femedeer v. Haun, 227 F.3d 1244, 1246 (10th Cir.
2000) (“Proceeding under a pseudonym in federal court is, by all accounts, ‘an unusual
procedure.’” (quoting M.M. v. Zavaras, 139 F.3d 798, 800 (10th Cir. 1998)); Doe v. USD
No. 237, Smith Ctr. Sch. Dist., No. 16-2801, 2017 WL 3839416, at *10 (D. Kan. Sept. 1,
2017) (“Proceeding under a pseudonym in federal court is, by all accounts, an unusual
procedure. The Federal Rules of Civil Procedure do not contemplate the anonymity of
parties.” (internal quotation and citation omitted)); S.E.S. v. Galena Unified Sch. Dist. No.
499, No. 18-2042-DDC, 2018 WL 3389878, at *1 (D. Kan. July 12, 2018) (“Allowing an
adult party to proceed under a pseudonym in federal court is, by all accounts, an unusual
procedure.”).
       3
          Rule 5.2(a)(3) does permit the identification of minor parties, such as L.S., by
their initials.
                                              2
the identity of litigants.4 The Tenth Circuit has stated that the public has an “important

interest in access to legal proceedings.”5 In addition, without a party’s name in the public

record, “it is difficult to apply legal principles of res judicata and collateral estoppel.”6

Thus, “[o]rdinarily, those using the courts must be prepared to accept the public scrutiny

that is an inherent part of public trials.”7

       Nonetheless, the Tenth Circuit has recognized that there may be cases in which

“exceptional circumstances” warrant permitting a party to proceed anonymously.8

Adopting the standard of the Eleventh Circuit, the Tenth Circuit has ruled,

       Lawsuits are public events. A plaintiff should be permitted to
       proceed anonymously only in exceptional cases involving matters of
       a highly sensitive and personal nature, real danger of physical harm,
       or where the injury litigated against would be incurred as a result of
       the disclosure of the plaintiff’s identity. The risk that a plaintiff may
       suffer some embarrassment is not enough.9

       When a plaintiff seeks to proceed anonymously, the court must “weigh[] the

plaintiff’s claimed right to privacy against the countervailing public interest.”10 “A




       4
        Raiser v. Church of Jesus Christ of Latter-Day Saints, 182 F. App’x 810, 811
(10th Cir. 2006); USD No. 237, Smith Ctr. Sch. Dist., 2017 WL 3839416, at *11.
       5
           Femedeer, 227 F.3d at 1246.
       6
           Id.
       7
           Id.
       8
           Id.
       9
           Id. (quoting Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992)).
       10
            Zavaras, 139 F.3d at 803.
                                               3
plaintiff should not be permitted to proceed under a pseudonym unless the need for

anonymity outweighs the public interest in favor of openness.”11

       III.     Analysis

       Plaintiff asserts the highly personal and sensitive nature of this action, in which a

minor could be subject to the type of harm litigated against if her father’s identity is

revealed, outweighs the general public interest in open litigation. The court agrees.

       Without minimizing the importance of maintaining open court proceedings, the

court determines the specific and unique facts of this case warrant permitting S.S. to

continue in this action under his pseudonym. First, the court finds that if the identity of

S.S. is publicly revealed, the identity of L.S. will be easily determined. Clearwater is a

small town, with a population of approximately 2,500 people.              S.S. asserts that

“[r]equiring S.S. to reveal his identity is likely to allow for the possibility that L.S.’s

identity could be revealed to others in the small community where the incident occurred,

or to other individuals who search out such information on the internet or otherwise.”12

Because of the “inseparable relationship” between L.S. and her parent, “[o]rdering

disclosure of the parent’s identit[y] would place—in effect—personally identifiable and

       11
          Raiser v. Brigham Young Univ., 127 F. App’x 409, 411 (10th Cir. 2005). See
also Galena Unified Sch. Dist. No. 499, 2018 WL 3389878, at *3 (holding the adult
plaintiff had demonstrated exceptional circumstances in which the need for anonymity
outweighed the public interest in having access to the identity of the minor plaintiff’s
parents).
       12
            ECF No. 17 at 4.

                                             4
confidential information about [the alleged sexual assault of L.S., a minor] in the public

record.”13

       Second, the fact that L.S. was a minor at all times material to the allegations of the

complaint is greatly significant. The allegations involve matters of a highly sensitive and

personal nature, which occurred when L.S. was 12 years old. “Courts grant heightened

protection to child victims and have concluded that complaints involving minors are

matters of a highly sensitive and personal nature.”14         Judges in this district have

consistently found allegations of sexual assault and harassment of minors to be of a

nature justifying protecting the identity of the minor.15

       Third, there is a potential danger of emotional harm to L.S. if her identity becomes

publicly known. As previously indicated, the complaint alleges that as a result of the

sexual assault, L.S. suffered severe emotional distress including “mental anguish, shame,

anxiety, fear, depression, humiliation, paranoia, acute post-traumatic stress disorder,

disassociative episodes, [and] suicidal thoughts.”16 There is a risk that public disclosure

of S.S.’s identity in this case might lead to further severe emotional distress. “Although


       13
            Galena Unified Sch. Dist. No. 499, 2018 WL 3389878, at *2.
       14
            Id.
       15
         See, e.g., M.T. v. Olathe Pub. Sch. USD 233, No. 17-2710, 2018 WL 806210, at
*2 (D. Kan. Feb. 9, 2018); USD No. 237, Smith Ctr. Sch. Dist., 2017 WL 3839416, at
*10; J.B. v. Liberal Sch. Dist., No. 06-2359, 2006 Lexis 67622, *3-5 (D. Kan. Sept. 20,
2006).
       16
            ECF No. 1 at 8.

                                              5
embarrassment is not enough to overcome the public interest in litigation, the real

potential of additional psychological harm—one of the very injuries litigated against—is

enough to outweigh the public interest in disclosure.”17

       Finally, the court notes defendants would not be prejudiced by S.S. continuing to

proceed under his pseudonym in this action because they already know his identity.18

Nor does the court note any specific benefit to the public from learning S.S.’s identity.19

       S.S. has demonstrated that this is an exceptional case in which the need for

anonymity outweighs the public interest in having access to the identity of L.S.’s parent.

The sexual assault of a minor involves matters of a highly sensitive and personal nature.

The alleged facts of the case demonstrate risks of future psychological harm and


       17
        Olathe Pub. Sch. USD 233, 2018 WL 806210, at *3; see also Galena Unified
Sch. Dist. No. 499, 2018 WL 3389878, at *2 (“[T]he real potential of additional
psychological harm—one of the very injuries litigated against here—is sufficient to
outweigh the public interest in disclosure.”).
       18
          See Olathe Pub. Sch. USD 233, 2018 WL 806210, at *3 (“The Court also finds
that Defendants will not be prejudiced in their defense of the case, if Plaintiffs proceed by
pseudonym. In the Complaint, Plaintiffs claim the student reported the assault to at least
one teacher and a school resource officer . . . so it is highly likely the identity of the
Plaintiffs is exposed.”); Smith Ctr. Sch. Dist., 2017 WL 3839416, at *11 (finding
“defendants would not be prejudiced by Doe continuing to proceed under her pseudonym
in this matter because they already know her identity”).
       19
          See Liberal Sch. Dist., 2006 Lexis 67622, at *5 (“The court fails to see how the
interests of the public are implicated, apart from generalized interests . . . . Because the
court does not find that the public has a significant, specific interest in the disclosure of
plaintiff’s identity and does find that plaintiff has a valid interest in not having his
identity linked with the highly sensitive and personal matters at issue in this lawsuit, the
court concludes that plaintiff’s request to proceed under a pseudonym should be
allowed.”).
                                             6
repetition of the injury against which plaintiff is litigating. Accordingly, the court allows

S.S. to proceed in this case under his pseudonym.

       IT IS SO ORDERED.

       Dated January 24, 2019, at Kansas City, Kansas.

                                                  s/ James P. O’Hara
                                                  James P. O’Hara
                                                  U.S. Magistrate Judge




                                             7
